                       Case
c:k9fic^ .\()47(» (Itcv.         2:19-mj-00494
                         12/03) Order                   Document
                                      on cmporary Dcteiilioii         7 Filed 09/16/19 Page 1 of 1 PageID# 17


                                                                                                                             FILED

                                       United States District CoiIR1r                                                  IN OPEN COURT



                    EASTERN                                            District of                                   v^f^ifjjA2oi9

                                                                                                                CLERK, U.S. DISTRICT COUKI
                    UNITED STATES OF AMERICA                                                                             NORFOLK, VA




                                                                              ORDER OF TEMPORARY DETENTION

                                                                                PENDING HEARING PURSUANT TO

                                     V.                                                     BAIL REFORM ACT



                   Charles Algernon Boomer, III                               Case No. 2:l9mj494
                                Defendant




          Upon motion of the.                                                            United States

detention hearing is set for                                  1^1               *.
                                                                                   at                     5 So
                                                       Date                                                       Time

before                                                   United States Magistrate .liidee 'li
                                                             Name ofJudicial Officer
                                                                  Norfolk. Virainia
                                                            Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal)


                                                              Other Custodial Official


Date:
                                                                                                                 Jiidjfe
     If not held immediately upon defendant's first appearance, the hearing may be cnntiinieil for up to three days upon motion of tiie government,
or tip to five days upon motion of the defendant. 18 IJ.S.C^ § 3142(0(2).
     A hearing is required whenever the conditions set fortli in 18 U.S.C. §3142(f) are present. Subsection (I)sets forth the grounds that may l)e
asserted only by the attorney for the C^oveniment; subsection (2)states that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or(b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
